DETAILED ACTION
Application 17/652277, “POSITIVE-ELECTRODE ACTIVE MATERIAL FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY AND METHOD OF PRODUCING THE SAME”, was filed on 2/23/22 and is a divisional of application 15/993724 (now USP 11,296,317) which was US filed on 5/31/18 and claims priority from a foreign application filed on 6/1/17. 
This Office Action on the merits is in response to communication filed on 2/23/22.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

There are two claims numbered as “4”, which is improper at least because the claims are not numbered consecutively, i.e. 4 then 5.  The second “claim 4” is objected to.  Additionally, claim 7 depends from “claim 4” but there are two pending claim 4s.  

For the purposes of the art rejections below, it is presumed that the second instance of claim 4 will be deleted/cancelled in applicant’s response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2014/0034872) in view of Kagei (US 2014/0252268).
Regarding claim 1, Watanabe teaches a positive-electrode active material for a non-aqueous electrolyte secondary battery, comprising: lithium transition metal composite oxide particles (title, paragraph [0035, 0147]) having an average particle diameter based on SEM observation DSEM of from 0.5 μm to less than 3 μm (“1.0 to 4.0 μm”, paragraph [0040]; “2.6 μm”, paragraph [0218]; “average value of particle diameters read out on an SEM image”, paragraph [0201]), wherein the lithium transition metal composite oxide particles have a spinel structure based on nickel and manganese (“nickel-containing lithium manganite particles comprising at least Li, Ni and Mn and having a spinel type structure”, paragraph [0147]).
It is noted that DSEM is a characteristic correlated to primary particle diameter, while D50 is a characteristic correlated to secondary particle diameter.

Watanabe does not explicitly teach the particles having a ratio of D50/DSEM of from 1 to 2.5 where D50 is a particle diameter corresponding to 50% in its volume-based cumulative particle size distribution
However, Watanabe does expressly teach exemplary embodiments D50/DSEM values at least as low as 2.8 (10.0/3.5 at Table 3-1 Example 3-7).  
As described in MPEP 2144.05, a prima facie case of obviousness may exist where the teaching of the prior art is close, but does not lie within a claimed range.  In this case, the disclosed value of 2.8 is found to close enough to at least the upper part of the claimed range, i.e. 2.5, that a skilled artisan would have expected the same or similar properties, suggesting a prima facie obviousness. 
Furthermore, in the battery art, Kagei teaches that it is desirable to configure a product containing lithium transition metal composite oxide particles so as to possess a ratio of D50/DSEM of 1.0 to 6.0, or more preferably 1.0 to 2.0 for the benefit of suppressing reactivity of primary particles of the product (paragraphs [0048-0049]).  Kagei further teaches that this ratio can be controlled by varying manufacturing conditions and/or techniques (paragraph [0050]).
In the event that the Watanabe product does not possess a D50/DSEM of lying within the range of 1 to 2.5, it would have been obvious to a person having ordinary skill in the art to adjust the manufacturing technique so as to produce a product having a D50/DSEM of lying within the range of 1 to 2.5 for the benefit of suppressing reactivity of the product as taught by Kagei.  


Regarding claim 2, Watanabe and Kagei remain as applied to claim 1.  Claim 2 further requires that the particles have an average particle diameter based on SEM observation DSEM of from 1 μm to less than 2 μm and a ratio of D50/DSEM of from 1 to 2, narrower ranges than those of claim 1 which are not expressly taught by Watanabe.
However, Watanabe does teach a preferred DSEM [primary particle average diameter] of 1.0 to 4.0 μm at paragraph [0040], teaches primary particle size as a result effective variable to be controlled to balance desirable elution and lithium diffusion properties (paragraph [0092]), and teaches exemplary particle sizes lying within the 1 to 2 μm range (see Table 3-1).
As to the D50/DSEM ratio, as previously described in the rejection of claim 1, Kagei teaches that it is desirable to configure a product containing lithium transition metal composite oxide particles so as to possess a ratio of D50/DSEM of preferably 1.0 to 2.0 for the benefit of suppressing reactivity of primary particles of the product (paragraphs [0048-0049]).
Thus, even though the ranges of claim 2 are narrowed compared to claim 1, the prior art discloses ranges which substantially overlap or lie within the claimed ranges, and further establishes the named parameters as result-effective variables which would therefore be obvious to optimize to provide a suitable or desirable active material.  Accordingly, the invention of claim 2 is obvious over the cited art for the reasons discussed above.  

Regarding claim 8, Watanabe and Kagei remain as applied to claim 1.  Watanabe further teaches wherein the lithium transition metal composite oxide particles comprise lithium transition metal composite oxide represented by the formula below: LixNipMnqM1rO4 wherein x, p, q, and r satisfy 1≤x≤1.3, 0.3≤p≤0.6, 1.2≤q≤1.7, 0≤r≤0.2, and p+q+r≤2, and M1 is at least one selected from the group consisting of Al, Mg, Si, Ti, Cr, Fe, Co, Cu, Zn, Ga, and Nb (paragraphs [0037, 0035, 0006]; see aslo Table 1-1).

Regarding claims 10-11, Watanabe and Kagei remain as applied to claim 1 and teaches a positive electrode active material as previously described in the rejection of claim 1.  Watanabe further teaches an electrode for a non-aqueous electrolyte secondary battery, the electrode comprising: a current collector and a positive electrode active material layer containing the positive-electrode active material disposed on the current collector (see paragraph [0210], wherein the “Al foil” is a current collector).
As to claim 11, Watanabe further teaches a non-aqueous electrolyte secondary battery comprising the positive electrode, a negative electrode, and a non-aqueous electrolyte (paragraph [0210]), but does not expressly teach the secondary battery further including a separator.
However, a skilled artisan would have understood that the use of a separator is conventional in the battery art to separate the positive electrode from the negative electrode, thereby preventing short-circuiting of the shell.  For example, Kagei teaches the use of a separator in the production of a comparable coin cell (paragraph [0135]).  
It would have been obvious to include a separator in the non-aqueous electrolyte secondary battery for the benefit of mechanically separating the positive and negative electrode, thereby preventing short-circuit and facilitating a functional battery.  


Claims 3, 4 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2014/0034872) in view of Kagei (US 2014/0252268) and Kurita (US 2017/0187031).
Regarding claims 3, 4 and 4, Watanabe remains as applied to claim 1 or 2.  Watanabe does not appear to teach wherein the lithium transition metal composite oxide particles have a ratio of D95/D5 of 4 or less and a ratio of D90/D10 of 2.5 or less. 
In the battery art, Kurita further teaches configuring the particles to have a ratio of D90/D10 of 2 to 6, with the D90/D10 ratio being a parameter obvious to optimize in order to balance electrode density and discharge capacity (paragraphs [0046-0047]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium transition metal composite oxide particles to have have a ratio of D95/D5 of 4 or less and a ratio of D90/D10 of 2.5 or less for the benefit of providing a product having controlled particle size distribution and uniformity, electrode density and discharge capacity as taught by Kurita.

Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2014/0034872) in view of Kagei (US 2014/0252268), Kurita (US 2017/0187031) and Yoshida (US 2015/0270539).
Regarding claims 5-7, the cited art remains as applied to claims 1, 2 or 4, respectively.  Watanabe does not appear to teach wherein the lithium transition metal composite oxide particles are comprised of: lithium transition metal composite oxide particles having a substance containing niobium adhered onto the surfaces thereof.
In the battery art, Yoshida teaches adhering niobium containing substance onto surface of lithium transition metal composite oxide particles (paragraphs [0009, 0016]; Yoshida claim 1) for the benefit of reducing interfacial resistance of the particles with an electrolyte (paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of invention adhere niobium containing substance onto surface of lithium transition metal composite oxide particles for the benefit of reducing interfacial resistance of the particles with an electrolyte as taught by Yoshida.  

Regarding claim 9, Watanabe remains as applied to claim 7.  Watanabe further teaches wherein the lithium transition metal composite oxide particles comprise lithium transition metal composite oxide represented by the formula below: LixNipMnqM1rO4 wherein x, p, q, and r satisfy 1≤x≤1.3, 0.3≤p≤0.6, 1.2≤q≤1.7, 0≤r≤0.2, and p+q+r≤2, and M1 is at least one selected from the group consisting of Al, Mg, Si, Ti, Cr, Fe, Co, Cu, Zn, Ga, and Nb (paragraphs [0037, 0035, 0006]; see also Table 1-1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723